DUNN, Justice
(concurring in part and dissenting in part).
I would affirm the trial court on both counts.
Testimony in the record reveals that defendant severely beat his wife; that she could scarcely stand after the assault; and that she suffered a broken rib in addition to extensive body bruises. While the wife softened her testimony by the date of trial, claiming she had “tripped over an open suit-case causing the broken rib,” there was ample evidence of the assault upon her from statements she had made to at least four witnesses, including the doctor treating her immediately following the melee. Contemporaneous with the beating of his wife, the defendant had fired one shotgun blast at Collins and another into the pickup occupied by Jolene Larsen at a range of 15 feet! There was substantial and credible evidence that this defendant demonstrated a complete disregard for the value of human life, and if this evidence was believed by the jury, it was sufficient to convict the defendant of aggravated assault.
I am authorized to state that Justice HENDERSON joins in this concurrence in part and dissent in part.